Citation Nr: 1031036	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  09-10 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a facial scar, left 
cheek.  

4.  Entitlement to service connection for Tietze's syndrome.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant/Veteran and her mother


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July to December 2005, 
with additional inactive duty for training in 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) above.  

In March 2010, the Veteran testified before the Board sitting at 
the RO.  A transcript of the hearing is associated with the 
claims file.  

The issues of entitlement to service connection for a facial scar 
of the left cheek and for Tietze's syndrome are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran does not have a current right or left knee 
disability due to an incident or event experienced in active 
military service.


CONCLUSION OF LAW

Disabilities involving the right and left knees were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in November 2006 that fully addressed all 
required notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of what 
evidence was required to substantiate her service connection 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  The November 2006 letter also informed the 
Veteran of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  The RO has obtained 
the Veteran's service treatment records and all post-service 
treatment records identified by the Veteran.  The Veteran was 
also afforded a VA examination in November 2007, and she was 
given an opportunity to set forth her contention at the hearing 
before the undersigned in March 2010.  Significantly, it appears 
that all obtainable evidence identified by the Veteran relative 
to her claims has been obtained and associated with the claims 
file, and that neither she nor her representative has identified 
any other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  The 
examination report is deemed to be adequate for rating purposes 
as it is based upon a review of the claims folder, examination of 
the Veteran and sets forth the clear conclusion that there is 
insufficient evidence upon which to diagnose a current knee 
disability.  It is, therefore, the Board's conclusion that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).Accordingly, the Board finds that VA has 
satisfied its duty to assist the Veteran in apprising her as to 
the evidence needed, and in obtaining evidence pertinent to her 
claim under the VCAA.  As such, the Board now turns to the merits 
of the Veteran's claims.

Service Connection

The Veteran contends that service connection is warranted for 
disabilities of both knees because she has experienced pain in 
both knees since an in-service injury.  She testified before the 
Board that she was treated by one physician for both knee and 
back pain.  At her hearing, the Veteran acknowledged that she 
understood that service connection could not be granted for mere 
pain, that a diagnosis of actual disability was required.  It was 
discussed that this was the element missing from her claim for 
service connection for knee disabilities and that medical 
evidence was required in order for that element to be met.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2009).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  In addition, the 
law provides that, where a veteran served ninety days or more of 
active military service, and certain chronic diseases, including 
arthritis, become manifest to a degree of 10 percent or more 
within one year after the date of separation from such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. § 3.307, 3.309(a).  

Service connection requires competent evidence showing:  (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Depending on the evidence and contentions of record in a 
particular case, lay evidence may be competent and sufficient to 
establish a diagnosis of a condition and/or medical etiology or 
nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).  

The service treatment records reflect that, in September 2005, 
the Veteran sought treatment for bilateral knee pain that had 
persisted for four days, and she reported that the pain increased 
with squatting, kneeling, walking.  Objective examination 
revealed a contusion in the left anterior knee and bilateral 
edema.  The final assessment was overuse syndrome.  In November 
2005, the Veteran was placed on temporary profile due to 
bilateral overuse syndrome of the knees and other non-related 
musculoskeletal disabilities.  

In June 2006, the Veteran complained of pain and popping in her 
hips and knees, which increased with walking.  The initial 
assessment was left hip and bilateral knee pain and X-rays were 
ordered.  X-rays of the Veteran's knees revealed moderate 
narrowing in the medial joint compartment but were otherwise 
normal, with no evidence of fracture of effusion, while an X-ray 
of the left hip revealed minimal degenerative changes.  Later in 
June 2006, the Veteran was placed on temporary profile for 
"degenerative joint disease of the left hip and knees."  There 
is no subsequent or additional complaint, treatment, or findings 
related to the knees in the service treatment records.  

While the service treatment records reflect that the Veteran 
suffered from knee problems during service, which were variously 
diagnosed as overuse syndrome and degenerative joint disease, the 
Board finds the preponderance of the evidence is against a 
finding that the Veteran currently suffers from a bilateral knee 
disability.  Specifically, the Veteran submitted post-service 
private medical records which show that she has continued to 
complain of and seek treatment for bilateral knee pain, which she 
has reported was diagnosed as degenerative joint disease in 
service; however, these records do not contain a diagnosis of an 
actual knee disability.  See private medical records dated from 
2006 to 2008.  Despite the Veteran's complaints of knee pain 
since service, the objective evidence of record shows that her 
knee condition is manifest by crepitus and normal range of 
motion, with no swelling, effusion, or laxity in the knee joints.  
In addition, X-rays of the Veteran's knees have been essentially 
normal.  See X-ray reports dated August 2006 and November 2007.  

At a November 2007 VA examination, the Veteran reported having 
bilateral knee overuse syndrome as a result of basic training.  
Objective examination revealed normal range of motion, with no 
evidence of joint swelling, effusion, tenderness, and laxity, and 
X-rays of the Veteran's knees were normal, with no evidence of 
fracture, dislocation, or significant osteoarthritis.  Given the 
objective findings from the examination, the November 2007 VA 
examiner stated that there was insufficient evidence to warrant a 
diagnosis of an acute or chronic bilateral knee disability.  
Consequently, no diagnosis was rendered.

There is no indication or allegation that the November 2007 VA 
examination was inadequate to evaluate the Veteran's current 
bilateral knee disability.  As such, the Board finds it to be the 
most competent, credible, and probative evidence of record 
regarding the Veteran's current bilateral knee disability as it 
was obtained in an effort to fully evaluate the knees and 
determine the nature of the complaints, which are fully 
acknowledged by the examiner and by the Board.

The Veteran testified that her private physician diagnosed 
degenerative joint disease of the knees, and the evidentiary 
record contains treatment records which contain a diagnosis of 
osteoarthritis of the knees.  However, the Board finds that the 
diagnoses of osteoarthritis of record are not competent and 
credible diagnoses, as they are not supported by documentary 
and/or radiographic evidence and appear to be solely based upon a 
history as reported by the Veteran.  The Board notes that it is 
not bound by a medical opinion based solely upon an 
unsubstantiated history as related by the Veteran.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  Although the Board finds 
the Veteran to be sincere in her complaints of pain, it cannot 
accept her belief of the existence of arthritis in the knees as 
the basis for a diagnosis absent some physical findings to 
support such a diagnosis.

Osteoarthritis is non-inflammatory degenerative joint disease 
characterized by degeneration of the articular cartilage, 
hypertrophy of bone at the margin, and changes in the synovial 
membrane.  See Dorland's Illustrated Medical Dictionary 1199 
(28th ed. 1994).  Because this disability involves the cartilage, 
bones, and synovial membrane of a joint, X-ray and/or 
radiographic evidence is needed to provide a competent and 
credible diagnosis of osteoarthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).  Therefore, while the Veteran is 
competent to report her symptoms of bilateral knee pain, she is 
not competent to render a diagnosis of osteoarthritis, as such a 
diagnosis requires a confirmation through medical evidence.  

In August 2008, a Dr. N.K. submitted a statement documenting the 
Veteran's treatment for bilateral knee pain since September 2007 
and her report that she was diagnosed as having degenerative 
joint disease by a military physician.  Dr. N.K. noted that X-
rays of the knees were performed in August 2006, which were 
essentially negative, but he noted that the Veteran has reported 
increasing knee pain.  Dr. N.K. again noted that degenerative 
joint disease was apparently diagnosed by a military physician 
and stated that, clinically, osteoarthritis of the knees may be 
considered as a possibility.  

While Dr. N.K.'s statement is considered competent medical 
evidence, the Board finds that the discussion of osteoarthritis 
contained therein is not an actual diagnosis as the physician 
says it is merely a possibility and did not provide evidence in 
support of such a diagnosis, such as radiographic evidence.  In 
fact, Dr. N.K. noted that X-rays of the Veteran's knees were 
normal in June 2008 but he did not provide a rationale or 
evidence in support of his statement that osteoarthritis may be 
currently present.  Moreover, in this regard, the Board finds 
probative that Dr. N.K. stated that osteoarthritis "may be" 
considered a possibility, as opposed to making a non-speculative 
diagnosis of the Veteran's current knee impairment.  

Likewise, an October 2008 treatment record reflects that the 
Veteran sought treatment for a myriad of symptoms, including 
bilateral knee pain.  The examining physician noted that 
objective examination of the Veteran's knees revealed stiff and 
painful knees with movement but that there was no effusion or 
joint line tenderness.  The final assessment was osteoarthritis 
of the left and right knee.  While this treatment record is 
considered competent medical evidence, without radiographic 
evidence from X-rays showing current evidence of degeneration in 
the Veteran's knees, or reference to a current X-ray report 
containing findings supportive of a diagnosis of osteoarthritis, 
the diagnosis cannot be given any weight.  Again, it appears to 
be provided by history only and the history is not shown to be 
accurate.  

A medical examiner's opinion cannot be discounted solely because 
it was based on the Veteran's reported medical history, unless 
the Veteran is not credible.  See Coburn v. Nicholson, 19 Vet. 
App. 427 (2006) (emphasizing that the Board may not disregard a 
medical opinion solely on the rationale that the medical opinion 
is based on a history provided by the Veteran; rather, the Board 
must assess the Veteran's credibility in reporting the statements 
to the medical examiner).  In considering the Veteran's testimony 
and continued belief that she has some sort of arthritis of the 
knees, the Board appreciates her sincerity and finds that she is 
credible to the extent that her doctor's have told her along the 
way that she has arthritis.  She is treated for various types of 
pain with medication and her knee pain has been lumped in with 
her back pain such that it appears that she has a generic 
diagnosis of osteoarthritis.  This, however, does not meet the 
threshold for allowing the Board to grant service connection 
benefits as the fact remains that there is no a supported 
diagnosis of osteoarthritis or degenerative joint disease of the 
knees of record.  It is important to point out that pain is not 
in and of itself a disability.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or injury 
incurred during service, the basic compensation statutes cannot 
be satisfied). 

In sum, the Board finds the preponderance of the competent, 
credible, and probative evidence reflects that the Veteran has a 
current diagnosis of bilateral knee pain and knee pain, only.  
There is no competent lay or medical evidence of record that 
shows the Veteran's complaints of pain have been related to a 
diagnosed or identifiable disability, including osteoarthritis, 
and, thus, there is no competent evidence of a current knee 
disability for which service connection may be granted.  
Notwithstanding the Board's belief that this Veteran has 
experienced knee pain for many years, absent a medical diagnosis 
its hands are tied.

The Board notes the Veteran testified that her physician provided 
a diagnosis of her bilateral knee condition and that she was 
given an opportunity to submit additional evidence in support of 
her claim.  To date, however, the Veteran has not submitted any 
competent lay or medical evidence that shows that she has a 
current diagnosis of a bilateral knee disability.  Without proof 
of the existence of the disability being claimed, there can be no 
valid claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Therefore, the claims for service connection for right 
and left knee disabilities must be denied, and there is no 
reasonable doubt to be resolved.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  





REMAND

The Veteran has asserted that service connection is warranted for 
a facial scar because she incurred an injury to her face during 
service.  Specifically, the Veteran has testified that, during 
service, an M-16 rifle hit her in the face, which caused bleeding 
and a scar on her left cheek.  At her hearing, it was observed 
that the Veteran's left cheek scar measured approximately 2 1/2 
inches long and about a fourth of an inch wide.  The Veteran 
testified that she received treatment for the scar since service, 
including a topical salve and steroids.  

The service treatment records reflect that a scar was noted on 
the Veteran's left cheek at her entrance examination in May 2005.  
In October 2005, however, the Veteran sought treatment for a scar 
in the left maxillary region after being struck in the face.  The 
treatment records reflect that the Veteran reported that the 
injury caused a laceration over the pre-existing scar on her 
cheek and made the pre-existing scar more permanent.  Examination 
revealed a slightly raised flesh-colored scar that measured 12 mm 
by 3 mm, and the final diagnosis was a hypertrophic scar.  

It is not clear if the Veteran's current left cheek scar is a 
disability incurred during service or if it is a progression of 
the pre-existing scar noted at entrance into service.  In this 
regard, the Board notes that the Veteran has not been afforded a 
VA examination in conjunction with this claim.  Given the 
evidence of an in-service injury to the Veteran's left cheek, 
evidence of continued treatment for the current scar since 
service, and the evidence of a current left cheek disability, the 
Board finds that a VA examination is required to obtain current 
information regarding the scar and to determine if the current 
scar is a progression of the pre-existing scar or a new 
disability incurred during service.  See 38 C.F.R. § 3.159(c)(4) 
(2009); Duenas v. Principi, 18 Vet. App. 512 (2004).  




Tietze's Syndrome

Entitlement to service connection for Tietze's syndrome was 
denied in a March 2008 rating decision and the denial of the 
Veteran's claim was confirmed in rating decisions issued in 
September and November 2009.  Review of the record reveals that 
in February 2009, following the March 2008 rating decision, the 
Veteran submitted a statement, via VA Form 21-4138, requesting 
service connection for a rib contusion or sternal injury.  While 
the Veteran did not specifically name Tietze's syndrome as the 
disability being claimed, the Board notes that Tietze's syndrome 
is a disability that involves swelling of the costal cartilage, 
especially the second rib.  See Dorland's Illustrated Medical 
Dictionary 1641 (28th ed. 1994).  Because the March 2008 rating 
decision denying service connection for Tietze's syndrome was not 
yet final when the Veteran submitted her statement seeking 
service connection for a disability manifested by a rib contusion 
or sternal injury, the Board finds that the February 2009 
statement constituted a notice of disagreement as to the denial 
of Tietze's syndrome in March 2008.  

Despite the submission of a notice of disagreement within the 
one-year appeal period following the March 2008 rating decision, 
the RO did not issue a Statement of the Case (SOC) addressing 
that issue.  The Court has held that the filing of a notice of 
disagreement initiates the appeal process, and that the failure 
of the RO to issue an SOC is a procedural defect requiring a 
remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Therefore, a 
remand is required.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims, the case is 
REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
to determine the nature and extent of any 
facial scarring, including whether there 
is a causal nexus between her currently 
manifest left cheek scar and her military 
service.  All indicated tests and studies 
should be conducted, and all findings 
described in detail. The claims file must 
be made available to the examiner for 
review, and the examination report should 
reflect that such review is accomplished.

a.	The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (i.e., a probability of 50 
percent) or unlikely (i.e., a probability 
of less than 50 percent) that the pre-
existing left cheek scar was aggravated 
during service.  (Note: aggravation 
connotes a permanent worsening above the 
base level of disability, not merely 
acute and transitory increases in 
symptoms or complaints.) 

b.	In answering the foregoing, the examiner 
should consider the evidence that shows 
the Veteran reported that the October 
2005 in-service injury caused a 
laceration over the pre-existing scar and 
made the pre-existing scar worse.  

c.	If the examiner finds it is unlikely that 
the pre-existing scar was aggravated 
during service, the examiner is requested 
to offer an opinion as to whether it is 
at least as likely as not (i.e., a 
probability of 50 percent) or unlikely 
(i.e., a probability of less than 50 
percent) that the current left cheek scar 
was incurred during active military 
service.  

d.	If the foregoing cannot be answered on a 
medical or scientific basis and without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the report and explain why 
this is so.  A rationale must be provided 
for each opinion offered.  

2.	Issue a statement of the case addressing the 
issue of entitlement to service connection for 
Tietze's syndrome.  The issue should be 
certified to the Board only if a timely 
substantive appeal is received.

3.	Thereafter, the issue of service connection 
for a facial scar should be readjudicated.  If 
the benefit sought is not granted to the 
Veteran's satisfaction, the Veteran and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


